OFFICE   OF THE   ATTORNEY    GENERAL   OF TEXAS

                           AUSTIN




Honorable Jack Borden
County Attorney
veatherford, Texas
Dear Sir:




          Tn your letter
oertaln sxplanatory faot
response to two qimrtiona a




                                    sred payment of




                    ike to have an opinion on the

         "(3) In a ease where the owner of prop-
    erty does not sign a rendition for the Batno,
    but said property la aaaeassd by the Tax
    iiaaesciorand Colleotor and plaoed on ths rolla
    at suah atmemment, in the name of the last
    k~ov~~c.wner,and the tar rolls are appmved
    by the Ibard ot Bqualieation over a period
Bonorabla Jaok   Borden,   I”ags2,


     of sever81 years, under such praotloe onn the
     Ccaai~~iommi Court, upon applloation of the
     heirs, or a purohasacof auoh property, under
     authority:of Artiole 7350, legally reduoe the
     aaseaoed valuation of suah property for the
     years the taxes are dsllnquent?
          "(8) If the above question irsannrered
     in the afffmatlre, then would the owner or
     ownma of auoh propsrty be entitled to pay the
     delinquent taxes of said reel estate on the
     valuea rixed by the Commlseloners Court in
     It.8 reduatione, plu8 the 6s intereat, as pro-
     vid8d in House Bill No. 78 of the 47th Legis-
     lature.*
            From your letter we gather that the only possible
irregularity claimed in aonneotlon with the nmklng with
the aa8ea8ment IS that it was an offlas a8888ment, whioh
x8 pr88u!aai8 that the Tax Ams888or did not oall at the
proporty owner88 rasidenae or plaoo of businese for the
purpO8e of obtaining 6 li8t       of the tsixpayer'apaoperty. If
this oon8tituted   an irrqularity      we are of the opinion that
suah irregularity was not oi such materiality as to make
the aaeewmmnt    void. From the opinion of the Au8tl.n Court
of Civil Appeal8 in Killer8 * Mutual Fire Ineuraho8 Company
9. Auatl.5,201 S. Vi.825, we quote:
             "The sixth and @109Ollth 88fSi&IMl~nt8 Of
     error8 are not sup;::orted  by a 8tatwnant euffiolent
     to oall $09 0onslderation. If the sxoeption of
     whloh meatlon ia made was ever oon8idered and
     pareed upon by the trial ciourt,the 8iJateItieht
     falls to rebrealit. :;ea:e not called upon to
     seareh the reoord to eupplament the statement.
     lbtwer, the tenth aseignment is a8 to a rlnd-
     ing by the oourt to the etfeot that notloe was
     not given to appellant by appellee that the prop-
     8rty    was plaO8d oh the as8essment rolls, and that
     would probably be eufriclent. It is not olalmed
     that the value of the property was improperly as-
     eeseed or that any injury was suffered tram the
     failure    to give notloe.  Appellant haa no oause
     for oomplaint on aaoount of laok of riotia6.      Ae
     8aid    by Cooley (page 60):
 honorable Jaok Borden, Page 3



            wt~~h3re a law imposea a tax or aw38ement
       upon propetty aooording to it6 value, notloe
       of every etep In the tax proo8edlnge Is not
       neoueary; the owner Is not deprived ot prop-
       erty without due process of law if he has an
       opportunityto question the validity or the
       amount of aueh tax or aa8e88ment either berore
       thut amount la i'lnallydetermined or In Subsa-
       quent proNedIIAg8 for its aolleotlon.~"
            See also Meifter 9. City ol San Antonio, 195
 S. 14.93Z, and City of Eouaton v. Stewart, 90 S.W. 49. Xe
 alao refer  to Artiole 7193, ReVi8ed OlvIl Ststutes, rrad-
 in&?a8 fOllOW8:
              *In all oa8e6 of idlure tibobtain a rrtato-
       ment of real and personal property fram any
       oau80,   the al)L8esor of taxes shall aeoertain
       the amount and value o? auoh property and ae8ess
       the lame aa he believes to be the true and full
       value thereof; and 8uoh a8eessment shall be as
       valid and bindIng aa If suah property had been
       rendered by tipsproper owner thereor."
           fn our opinion No. o-1468 w* sxpr688ed the *Ien
that   ifand In8ofar ae etlol8     7300, Revised Oidl Statutes,
 attempts to allow a reassesetmentof tares by the 0011d8SiOl+
 erm* oourt on unknown and unrendered pI%p8rty, wNoh atv8eaa-
 msnt wae not originally void, the 8WBe is ulmon8titutionrl,
 but that Insofar as suoh ArtIole purporte to allow a reas-
 sessment In oa,sea where the ori(pind   aas8Sement was void the
 8MB 18 aonetItutlona1.    Vie have  already said that In our
 opinion the aasesaaent In whhiohyou are Interested was not
 origInally void. Lien08our anewer to your iirat question
,Irra negative one, making It unneoassaryto anewer your other
 question. We encloee copy of our OpiniOn No. 0-146Z, and note,
 from your letter that yog already have a oopy of OUT opinion
 No. O-930 In v:hIchwe held that ,trtiole734Bb, Vernon*8 &no-
 tated Civil Statutea, 1~ unconstitutional.
                                     Yours very truly
                                 ATTORNEY GEXERAL CP Tiias




GRL:W
TI-JCLOSURE